Citation Nr: 0115188	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  97-20 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the chronic residuals 
of a disorder manifested by chest pain.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
March 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claim on appeal.  

As a procedural matter, the Board remanded issues of 
entitlement to service connection for a low back, psychiatric 
disorder, and chest pain for further development by decision 
dated in June 1998.  By rating decision dated in May 1999, 
the RO granted the veteran's claims for entitlement to 
service connection for a low back disorder and for a 
psychiatric disorder.  The veteran did not disagree with 
those decisions and they are no longer before the Board.  See 
Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'g sub. 
nom., Holland v. Brown, 9 Vet. App. 324 (1996).  With respect 
to the remaining issue of entitlement to service connection 
for chest pain, the Board finds that another remand is 
needed.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for a disability manifested by chest pain.  
Specifically, he maintains that he experienced episodes of 
chest pain in service and continues to have chest pain.  
While the claim has already been remanded on one occasion, 
the Board finds that due process requires another remand.  
First, on November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  In part, due to this change in 
the law, a remand is required in this case for compliance 
with the notice and duty to assist provisions contained in 
the new law.   

In addition, the Board finds that further medical evidence is 
needed.  Specifically, while there has been no cardiac 
etiology found for the veteran's complaints of chest pain, 
outpatient treatment records indicate that he has been 
treated for costochondritis.  Nevertheless, there has been no 
medical opinion on the possible relationship between the 
veteran's in-service complaints of chest pain and post-
service diagnosis of costochondritis.  Parenthetically, it 
appears to the Board that the outpatient treatment records 
reflecting a diagnosis of costochondritis were not associated 
with the claims file at the time of the veteran's most recent 
VA examination.  Accordingly, the claim should be remanded 
for a medical opinion. 

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

While it regrets the delay involved in remanding this case, 
the Board is of the opinion that proceeding with a decision 
on the merits at this time would not ensure full compliance 
with due process.  

Accordingly, this case is REMANDED for the following:

1.  The veteran is offered the 
opportunity to report any recent 
treatment, to provide pertinent records, 
or request the RO's assistance in 
obtaining any records not currently in 
the claims file.  The RO should make all 
reasonable efforts to obtain medical 
records identified by the veteran.  The 
veteran's failure to indicate that there 
has been recent pertinent treatment and 
otherwise assist in getting the records 
will be taken as an indication that there 
are no pertinent treatment records that 
should or can be obtained.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The RO should arrange for the veteran 
to be scheduled for a medical examination 
to determine whether he currently suffers 
from costochondritis and, if so, whether 
this condition began during his military 
service.  After reviewing the veteran's 
claims file, conducting a physical 
examination, and ordering any testing 
deemed appropriate, the examiner should 
enter an opinion as to the following:

i.  does the veteran currently have a 
diagnosis of costochondritis?

ii.  if costochondritis is found, was it 
present during his military service 
and/or is it related to the episodes of 
chest pain he reported during such 
service?

4.  Thereafter, the RO should 
readjudicate the claim on appeal.  To the 
extent the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, the case should be returned for further appellate 
consideration to the extent such action is in order.  No 
action is required of the veteran until he is notified.  The 
Board intimates no opinion as to the ultimate outcome in this 
case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


